Citation Nr: 1003489	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977 and from December 1982 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Board notes that in September 2009 (after certification 
of the case to the Board) the Veteran submitted additional 
evidence directly to the Board.  As the Veteran also 
submitted a waiver of RO jurisdiction, the Board may consider 
this evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2009).

The issue of entitlement to service connection for a neck 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The probative evidence of record reveals that the Veteran's 
current right shoulder disability is causally related to the 
Veteran's active service.





CONCLUSION OF LAW

A right shoulder disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
right shoulder disability.  The Veteran contends that his 
right shoulder disability is due to weight lifting and 
physical training in service.  The Veteran's service 
treatment records reveal that the Veteran complained of and 
was treated for a left shoulder condition on a number of 
occasions in service.  In a treatment note, dated in July 
1995, the Veteran was reported to complain of shoulder pain 
after weight lifting.  The record did not indicate which 
shoulder; however, the Veteran was prescribed warm and cold 
compresses and advised not to weight lift.  In a treatment 
note, dated in August 1997, the Veteran was reported to 
complain of increasing right shoulder pain.  The Veteran was 
noted to have right shoulder tenderness in the lower 
transverse.  The range of motion of the Veteran's right 
shoulder showed signs of increased pain when moved from 180 
degrees to 90 degrees.  There was no bruising.  The Veteran 
was given a profile for 14 days.  In a treatment note, dated 
in February 2003, the Veteran was reported to have complaints 
of right shoulder pain.  The Veteran's in service physical 
examinations do reveal any complaint or diagnosis of any 
right shoulder condition.  Upon examination at separation 
from service in January 2004 the Veteran was noted to 
complain of right shoulder pain.

In August 2005 the Veteran underwent a private X-ray of the 
right shoulder.  The X-ray revealed degenerative changes of 
the right acromioclavicular joint.  There was no discrete 
evidence of acute fracture or dislocation and there was a 
small spur projecting off the inferolateral acromial margin.

In September 2005 the Veteran underwent a private magnetic 
resonance imaging (MRI) scan of the right shoulder.  The MRI 
revealed a partial thickness tear of the supraspinatus tendon 
near its insertion on the greater tuberosity, but no definite 
tendon retraction was seen.  There was some chronic 
tendinopathy changes observed involving the supraspinatus and 
the subscapularis tendons.  The glenoid labrum was noted to 
be normal.  There was a narrowing of the acromiohumeral 
interval by slight hooking at the acromion process and 
osteophyte formation from the acromioclavicular joint.  There 
was no significant joint space effusion seen.  The Veteran 
was diagnosed with a partial thickness tear and significant 
chronic tendinopathy of the supraspinatus tendon with no 
tendon retraction and mild chronic tendinopathy of the 
subscapularis tendon.  No opinion was rendered regarding the 
etiology of the Veteran's conditions.

In a letter dated in June 2006, Dr. R.W., a private 
physician, indicated that he knew the Veteran while the 
Veteran was on active duty at Fort Riley, Kansas and that at 
that time he was the Chief of Orthopedic Surgery as well as 
the Chief of the Department of Surgery at Irwin Army 
Community Hospital, Fort Riley, Kansas.  He indicated that he 
treated the Veteran for a right knee condition while the 
Veteran was in service and that the Veteran mentioned his 
right shoulder pain on several occasions.  Dr. R.W. stated 
that he "would like to specifically validate the claim that 
these shoulders were in fact symptomatic while on active duty 
and have been informally evaluated by [him] during [his] 
tenure as the Chief of Orthopedic Surgery at Fort Riley."

In February 2007 the Veteran was afforded a VA Compensation 
and Pension (C&P) joints examination.  The Veteran reported 
that he began to have right shoulder pain in 2001 and that it 
began with a shoulder strain.  The Veteran stated that he had 
a chronic right shoulder disability manifested by a 
protruding clavicle.  The examiner noted that the Veterans 
service treatment records reveal that the Veteran complained 
of shoulder pain in February 2003 and that upon examination 
at separation from service in January 2004 the Veteran was 
noted to have shoulder pain.  After physical examination the 
Veteran was diagnosed with right shoulder degenerative 
changes with right acromioclavicular hypertrophy, partial 
thickness tear and chronic tendinopathy of the right 
supraspinatus tendon with no tendon retraction, and mild 
chronic tendinopathy of the right subscapularis tendon.  The 
examiner rendered the opinion that the Veteran's right 
shoulder conditions were not incurred in or the result of 
service.  The examiner indicated that there was no objective 
evidence of a right shoulder injury, complaint, or treatment 
while on active duty.

In a statement dated in June 2009, Dr. J.M., a private 
physician, indicated that he had been treating the Veteran 
since August 2005 for chronic neck and right shoulder pain.  
The physician stated that after reviewing the Veteran's 
medical and treatment records, as well as listening to the 
Veteran's personal account of duties while in service, it was 
his professional opinion that the Veteran's right shoulder 
conditions were more likely than not due to the Veteran's 
active service.  Dr. J.M. reported that on his initial 
evaluation of the Veteran, the right shoulder findings were 
suggestive of either rotator cuff etiology or shoulder 
impingement syndrome.  He stated that rotator cuff injuries 
can occur both over an extended period of time as well as be 
the result of acute injury.  However, he opined that shoulder 
impingement syndrome develops slowly over the course of at 
least several years.  Dr. J.M. reported that an October 2005 
orthopedic consult of Dr. M.H. diagnosed the Veteran with 
bilateral shoulder impingement syndrome with partial 
thickness rotator cuff tear on the right.  Based upon the 
Veteran retirement from the military in 2004, Dr. J.M. stated 
that it was "accurate to conclude that the condition which 
lead to the development of [the Veteran's] shoulder 
impingement both began and continued during his military 
service."

The Board finds that entitlement to service connection for a 
right shoulder disability is warranted.  The Veteran's 
service treatment records reveal that the Veteran complained 
of and was treated for right shoulder pain while in service.  
Dr. R.W., a private physician, reports that he treated the 
Veteran while he was in service for a knee condition and that 
during the treatment the Veteran complained of and was at 
that time informally treated for a right shoulder condition.  
After service the Veteran was diagnosed with degenerative 
changes of the right shoulder just over one year after 
separation from service.  Dr. J.M., a private physician, has 
rendered the opinion that the Veteran's right shoulder 
condition more likely than not began in and continued during 
the Veteran's military service.  Dr. J.M. based his opinion 
upon the Veteran's medical records, statements, and the 
nature of the condition.  The Board acknowledges that after 
VA examination in September 2007, the examiner rendered the 
opinion that the Veteran's right shoulder condition was not 
due to the Veteran's active service.  The examiner based his 
opinion on the lack of any report of any complaint, 
diagnosis, or treatment for any right shoulder disability in 
service.  However, the Board notes that the Veteran's service 
treatment records, as interpreted by the Veteran's private 
physicians, as well as the statements Veteran's in service 
orthopedic surgeon, reveal that the Veteran complained of and 
was informally treated for a right shoulder condition in 
service.  The Board therefore affords the opinion of the 
Veteran's private physician, Dr. J.M., more probative weight 
than the opinion of the VA examiner.  See Sklar v. Brown, 5 
Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).  As such, the 
Board finds that the evidence is at least in equipoise 
regarding the Veteran's claim of entitlement to service 
connection for a right shoulder condition and, therefore, 
entitlement to service connection is warranted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right shoulder 
disability is granted.


REMAND

In a statement dated in December 2008, the Veteran expressed 
his disagreement with the RO's denial of his claim of 
entitlement to service connection for a neck condition.  To 
date, the record does not reveal that the RO has issued the 
Veteran a Statement of the Case (SOC) with respect to this 
claim.  Under the circumstances, the Board has no discretion 
and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with 
respect to his claim of entitlement to 
service connection for a neck condition, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


